Citation Nr: 1644316	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-22 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability due to trauma (flash of gunfire) and/or asbestos exposure.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux of the stomach and throat) as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 



INTRODUCTION


The Veteran served on active duty in the United States Navy from May 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's service connection claims for eye damage and acid reflux, both as a result of asbestos exposure.  The Veteran disagreed and timely appealed.  

The Veteran's contentions on appeal are unclear.  The Board has rephrased the issues on appeal to reflect, to the extent possible, his contentions.

In his substantive appeal, the Veteran requested a Board hearing via videoconference.  See VA Form 9 dated August 13, 2012.  The Board hearing was scheduled for October 14, 2016.  In a subsequent correspondence, the Veteran reported that he was unable to attend the hearing due to age and disability.  Therefore, the case will proceed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran has vaguely alleged entitlement to service connection for a disability claimed as eye damage (flash of gunfire) and asbestos exposure.  His postservice treatment records reflect treatment for bilateral nuclear cataracts post surgery, pterygium and reticular degeneration.  It appears that he claims that he incurred an eye disability as a result of eye trauma by gunfire flash.  The Board finds no evidence to impeach his report of a gunfire flash injury in service.  As such, he should be provided VA examination to clarify the type of injury and determine whether he manifests any residual disability.

With respect to his acid reflux claim, the Veteran's VA clinic records reflect a diagnosis of GERD wherein he reports active treatment with gastroenterologist Dr. Marks.  Following request and authorization from the Veteran to obtain records from Dr. Marks, correspondence from the records service for Dr. Marks in April 2010 indicated that no records of treatment were found from 2008 to the present.  The Veteran must be provided proper notice of the response from the records service for Dr. Marks to allow him the opportunity to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that the records service for Dr. Marks has reported that no records of his treatment were found from 2008 to the present, and that he should attempt to obtain any relevant records.  Additionally, request the Veteran to clarify why he believes his GERD is due to service.

2.  Associate with the claims folder records of the Veteran's VA treatment since September 2012.

3.  Thereafter, afford the Veteran appropriate examination to determine whether he manifests a chronic eye disorder due to an event in service.  The claims folder contents must be made available to the VA examiner for review.

The examiner is requested to interview the Veteran regarding the circumstances of his claimed eye injury in service.  The examiner should identify all current eye disorders present and provide opinion as to whether it is at least as likely as not that any current eye disorder had its onset in service and/or is causally related to an event in service.  In so doing, the examiner should accept the Veteran's description of a gunfire flash type of injury even though not documented in the service treatment records.  The examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's contentions of residual disability from such injury.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

